DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11-14, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Freudenschuss et al. (Freudenschuss) (Pub NO. US 204/0258702)

Regarding Claim 11 Freudenschuss discloses:  method for operating a control unit, [Fig.1, item 10, computer system corresponds to control unit] the method comprising the following steps: performing a start-up of the control unit to bring the control unit into an operative state,[[0052], switch on the computer system and enters POST]  the following being alternatively carried out during the start-up of the control unit: execution of a first start sequence to set the control unit to a first mode, [full boot of the operating system [0057]] and execution a second start sequence to set the control unit to a second mode, [0056] wherein the first start sequence includes an additional self-test as compared to the second start sequence. [[0057], keyboard and other input component are initialized]    
Regarding Claim 12 Freudenschuss discloses:  the control unit provides information for a first system, the information being made available to the first system or being used by the first system only when the control unit is in the first mode; and/or the control unit provides a function for a first system, the function being provided to the first system or being used by the first system only when the control unit is in the first mode. [[0067]-[0072] full boot sequence were components are initialized]   
Regarding Claim 13 Freudenschuss discloses:  the first system is a system that is relevant for a driving operation of a vehicle. [Fig1, computer system 10. Inherent for a vehicle to have a computer system/control system]  

Regarding Claim 14 Freudenschuss discloses:  the control unit supplies information for a second system, the information for the second system being provided when the control unit is in the first mode or the second mode, and/or the control unit provides a function for a second system, the function for the second system being provided when the control unit is in the first mode or the second mode. [[0067]-[0068] operating system stored in the HD can be loaded into the memory and executed by the processor]     

Regarding Claim 16Freudenschuss discloses:  the execution of the second start sequence to set the control unit to the second mode takes place in response to a [[0056]-[0057] time period is sensed based on pressing of the push button 16]  
Regarding Claim 18 Freudenschuss discloses:  the additional self-test is carried out following a start-up of the control unit during which the second start sequence was executed, in response to a request to set the control unit to the first mode. [[0057], during first boot keyboard and other input components are initialized]
Claim 20 is having similar limitations to that of the method of claim 11.Accordingly, claim 20 is rejected under a similar rational as that of claim 11 above. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Freudenschuss et al. (Freudenschuss) (Pub NO. US 204/0258702) in view of Gutta et al. (Gutta)(Pub No. US 2003/020812)
Regarding Claim 15 Freudenschuss does not explicitly teach   the second system is a vehicle- monitoring system, which is configured to record an event in an environment of the vehicle or which is configured to be in operation only during a standstill of the vehicle.
However, Gutta teaches   the second system is a vehicle- monitoring system, which is configured to record an event in an environment of the vehicle or which is configured to be in operation only during a standstill of the vehicle. [Abstract, [0018], [0020]-[0022] taking the image with cameras upon detection of impact by the sensors installed in car.] 
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention, control the camera and sensors of Gutta’s system using the computer system of Freudenschuss. Doing so would have resulted in power saving and help law enforcement authorities to find the vandal using the images taken by the camera.
Regarding Claim 17 Gutta  teaches the control unit is a control electronics for a sensor for a camera system.  [[0018]- [0022]]
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Freudenschuss et al. (Freudenschuss) (Pub NO. US 204/0258702) in view of Oba et al. (Pub No. US 20120050550)
Regarding Claim 19 Freudenschuss does not teach during the start-up of the control unit, a switch is first set to a first position, and at the end of the first start sequence, the switch is set to a second position, the switch being configured to prevent an execution of a safety-relevant function when the switch is in the first position.  
However, Oba teaches during the start-up of the control unit, a switch is first set to a first position, and at the end of the first start sequence, the switch is set to a second position, the switch being configured to prevent an execution of a safety-relevant function when the switch is in the first position.  [[0056] [0073]-[0074], camera function corresponds to safety-relevant function.]
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention to switch the camera of Oba using the system of Freudenschuss. Doing so would have resulted in power saving.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZAHID CHOUDHURY/          Primary Examiner, Art Unit 2186